                Case 18-52076-grs        Doc 36    Filed 03/20/19 Entered 03/20/19 10:01:09               Desc Main
                                                   Document      Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                                LEXINGTON DIVISION

              IN RE:     Ruby Lorine Smart                                             Case Number:       18-52076
                         Debtor


                                      ORDER CONFIRMING THE FIRST
                                 AMENDED PLAN FILED ON 3/1/2019, Court Doc. # 24


                     A plan under Chapter 13 having been filed and served by the debtor on all creditors, and it
              appearing that the plan meets requirements for confirmation, IT IS ORDERED:

                       THE PLAN IS CONFIRMED.

                      The plan as confirmed is deemed to incorporate by reference all pre-confirmation orders
              affecting the treatment of claims and liens, and to the extent of any inconsistency between the plan and
              any order, the terms of the order are deemed to control.

                     The Trustee is authorized to adjust the amount of the monthly payment disbursed to each
              secured creditor as may be necessary in the administration of the plan.

                     Any fee requested in section 4.3 of the plan is hereby allowed.
              Copies to:

              Ruby Lorine Smart                                           JOHNSON, ANNA C
              1926 Brent St                                               Served Electronically Via ECF
              Paris, KY 40361-1105

              STOLL KEENON OGDEN PLLC
              VIA ECF
              ,




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Wednesday, March 20, 2019
                                                                  (grs)
